                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Tamara York-Tallman, Sui Juris, by special            File No. 19-cv-3086 (ECT/ECW)
visit and not general appearance, am Agent
for Tamara Renee York-Tallman©, with
Power of Attorney in Fact to represent
Tamara York-Tallman©, Xavier Robert                  ORDER ACCEPTING REPORT
York-Tallman©, Xaphon Montell York-                   AND RECOMMENDATION
Thomas©, Darvez Montell Thomas©,

              Plaintiffs,

v.

State of Minnesota,

           Defendant.
________________________________________________________________________

       The Court has received the January 24, 2020 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. ECF No. 4. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 4] is ACCEPTED;

       2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and
      3.    Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

or Costs [ECF No. 2] is DENIED AS MOOT.


Dated: February 11, 2020               s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court
